DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 17, 18, 28, 30, 31, 33, 37, 39 and 40 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN104506779), and Claims 19, 20, 25-27, 29, 32, 34-36 and 38 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 17, 30 and 39 are independent.
	Applicant has amended claims 17, 19, 20, 25, 27, 30, 32-34, 36 and 39, and canceled claims 18, 31 and 40.  Each of the independent claims have been amended to include the limitation “based on the ambient brightness and a relationship between various ambient brightness and exposure times”.  Support for the amendment can be found in the disclosure at par. [0101].  Examiner agrees with Applicant’s argument that none of the cited references teach or disclose the amended claim limitations.
Applicant’s arguments, filed 9 June 2022, with respect to claims  have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 17, 18, 28, 30, 31, 33, 37, 39 and 40 and the 35 U.S.C. 103 rejection of claims 19, 20, 25-27, 29, 32, 34-36 and 38 has been withdrawn. 
Allowable Subject Matter
3.	Claims 17, 19, 20, 25-30 and 32-39 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667